Citation Nr: 1141113	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-23 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hypertension to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.  Service in Vietnam and award of the Purple Heart Medal, Air Medal and Army Commendation Medal are evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, hepatitis C and hypertension.  The Veteran disagreed and perfected an appeal.  

In April 2011, the Veteran and his representative presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

The issues of bilateral hearing loss, tinnitus and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran submitted written intent to withdraw and his representative has orally notified the VLJ of the Veteran's intent to withdraw the issue of entitlement to service connection for hypertension to include as due to exposure to herbicides from his pending appeal to the Board.



CONCLUSION OF LAW

The issue of entitlement to service connection for hypertension to include as due to exposure to herbicides is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The October 2008 rating decision denied service connection for hypertension to include as due to exposure to herbicides.  The Veteran disagreed with the rating decision and timely appealed that issue.  In an April 2011 written statement received by the Board at the hearing, the Veteran stated that he wanted to withdraw the appeal for the issue of service connection for hypertension to include as due to exposure to herbicides.    

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. § 20.204, a veteran can withdraw his appeal, or any issue therein, in a written submission to the Board.  In this case, the April 2011 statement has all the required information.  Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was effective upon receipt by the Board.  Thus, the Board has no jurisdiction to consider the issue of service connection for hypertension which has been withdrawn and it shall therefore be dismissed.


ORDER

Entitlement to service connection for hypertension to include as due to exposure to herbicides is dismissed.



REMAND

Reasons for remand

Hearing loss and tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The Veteran was examined by a VA audiologist in September 2008.  The audiologist determined that the Veteran manifested bilateral sensorineural hearing loss and tinnitus.  The examiner specifically noted that the Veteran's service treatment record showed that his hearing at the time of his discharge was normal.  The examiner also noted that the Veteran stated that he first experienced tinnitus symptoms "4 or 5" years before the examination.  Based on those determinations, the examiner opined that neither the Veteran's current hearing loss nor tinnitus were attributable to his exposure to excessive noise during service.  There was no discussion of the facts or medical principles underlying the opinion other than that described above.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, the September 2008 examiner did not provide a rationale which the Board could weigh; rather, it is conclusory and does not provide the detail that is necessary for a determination of the Veteran's claim.  Remand is necessary because the Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).

The Veteran has submitted a March 2011 examination report by M.R., Au.D., who opined that "it is at least as likely as not that [the Veteran's] tinnitus and hearing loss are related to his exposure to high noise levels while serving in the Army."  The Board observes that M.R.'s opinion is also not supported by rationale.  

For purposes of providing the opinion, the Board finds that the Veteran's statements regarding his exposure to excessive noise during service are credible.  The Veteran's testified that he was exposed to the noise of helicopters, including the crash of a helicopter, and weapons fire including machine guns, mortars and small arms fire, during his active duty service.  See April 2011 hearing transcript at pages 3-6.  In addition, the Veteran testified that he did not recall making a statement that he had experienced tinnitus symptoms for a period of "4-5" years, but testified that he had experienced such symptoms for a period of about 30 years.  See hearing transcript at page 12.  Thus, for purposes of providing an opinion regarding the etiology of tinnitus, the Board finds that the Veteran's statements that he has experienced tinnitus symptoms for a period of about 30 years are credible.

The Veteran has also submitted a copy of VA training letter 10-22 which addresses the assessment and rating of hearing loss and tinnitus.  The Veteran contends that the letter specifically states that hearing loss and tinnitus can manifest as a result of exposure to noise during service after service has been completed. See also Hensley v. Brown, 5 Vet. App. 155 (1993) [Even though hearing loss is not demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that a current disability is related to service].

Hepatitis C

The Veteran seeks service connection for hepatitis C contending at the hearing that he was exposed to blood and other bodily fluids when he was wounded in combat and transported in a helicopter that had blood on the floor; when he cleaned blood from the floor of helicopters to which he was assigned; and, when he helped to retrieve bodies and body parts of soldiers who were killed in combat.  See April 2011 hearing transcript at pages 14-16.  The record includes an April 2008 assessment of a VA registered nurse who indicated that the Veteran had positive risk factors for hepatitis C, including exposure to blood, nasal cocaine use and intemperate alcohol use.  A May 1, 2008 VA treatment record states that the Veteran's laboratory reports "show exposure to hepatitis C," but a May 12, 2008 entry states that the Veteran "does not have HCV [hepatitis C virus] at this time."  Finally, the record includes a May 2011 statement from Dr. G.M., a private physician, who stated that the Veteran's exposure to blood during service was the most likely cause of his hepatitis C.

The evidence supports a conclusion that an examination is necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, a private physician has opined that the Veteran has hepatitis C, however, the basis for the diagnosis is unclear from the records; there is evidence that he came into contact with blood during service on several occasions; Dr. G.M.'s opinion satisfies element (3); and there has been no compensation and pension examination provided the Veteran.  The Board remands for an examination and an opinion whether it is at least as likely as not that the Veteran has hepatitis C or residuals thereof that are related to his active duty service.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from July 2009.  The Veteran should also be requested to provide or identify any pertinent evidence that has not already been obtained or submitted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to the Veteran that date from July 2009.  If there are no such records, document the claims folder accordingly.

2.  Send to the Veteran a letter requesting that he submit pertinent evidence or provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record pertaining to the issues on appeal. Associate any records received, including negative responses, with the claims file.  If requested records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After steps one and two are complete, schedule the Veteran for a VA audiological examination with respect to his claims for service connection for hearing loss and tinnitus disorders.  The examiner should provide opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss and tinnitus began in or are related to his active duty service, to include but not limited to excessive noise exposure therein and/or the use of chloroquine-primaquine antimalarial tablets in service.

For purposes of providing the opinions regarding hearing loss and tinnitus, the examiner shall assume that the Veteran was exposed to excessive noise in the form of helicopters, including the crash of a helicopter, and weapons fire including machine guns, mortars and small arms fire, during his active duty service.  

For purposes of providing an opinion regarding tinnitus, the examiner shall assume that the Veteran has experienced tinnitus symptoms for a period of about 30 years.

The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  The examiner should provide a complete rationale for the opinion, which may include references to medical literature.  

4.  After steps one and two are complete, schedule the Veteran for a VA liver examination with respect to his claim for service connection for hepatitis C.  The examiner should indicate whether the Veteran has hepatitis C or residuals thereof.  If so, the examiner should provide a description of the nature and extent of any symptoms or residuals of the disease and provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the hepatitis C was incurred in the Veteran's active duty military service.

For purposes of the opinion, the examiner shall assume that the Veteran was exposed to blood of other soldiers during service.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  The examiner is requested to provide a complete rationale for the opinion.  

5.  Ensure the examination reports are complete and provide the information and opinions requested above and, if not, return the examination reports as insufficient.  Then, after taking any other development action deemed warranted,  readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


